Epes, J.,
concurring:
I concur in the judgment of the court in this case, but I am of opinion that before the trial court proceeds to disburse any money that may be paid into court by the Kentucky Stone Company, or a sale of the land is had under the vendor’s lien, it should require that the Price Stone and Lime Company, a corporation, be made a party defendant to this cause. My reason for this is that the Kentucky Stone Company may be fully protected by any release that may be made of the vendor’s lien on its property, or, if a sale be had under the vendor’s lien, that the purchaser under such a sale may be fully protected against any claim of the Price Stone and Lime Company against this land.